Case 1:11-cv-00691-LAK-RWL Document 2636 Filed 05/06/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
No. 19-CR-561 (LAP)

-against-
No, 11-CV-691 (LAK)

STEVEN DONZIGER, ORDER

 

Defendant.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

The Court is in receipt of Mr. Garbus’s undated letter
filed May 5, 2021, (dkt. no. 292), seemingly asking the Court
for various items of “discovery.” Mr. Garbus is instructed to
consult Fed. R. Crim. P. 15-17, Local Criminal Rule 16.1, and
any other applicable rule.

SO ORDERED.

Dated: May 6, 2021
New York, New York

outle 0 teewbea

LORETTA A. PRESKA
Senior United States District Judge

 

 

 
